COURT OF APPEALS
                      EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
 GABRIEL MANNY YANEZ,              '
                                              No. 08-12-00304-CV
                   Appellant,      '
                                                 Appeal from the
 v.                                '
                                               383rd District Court
 MARIA NOHEMI ESTRADA,             '
                                            of El Paso County, Texas
                                   '
                   Appellee.
                                    '          (TC# 2006AG7960)

                                  MEMORANDUM OPINION

       We review this appeal on our own motion for determination of whether it should be

dismissed for lack of jurisdiction. Gabriel Manny Yanez, Appellant, appeals an order holding

him in contempt for failure to pay child support. After Appellant filed his notice of appeal, the

clerk of this Court notified Appellant of the Court=s intent to dismiss the case for lack of

jurisdiction. Mr. Yanez did not respond to the Court=s notice.

       We, as an appellate court, generally have jurisdiction over final judgments, and such

interlocutory orders as the legislature deems appealable. TEX. CIV. PRAC. & REM. CODE

ANN. ' 51.012 and ' 51.014 (West 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex. App.--El Paso

1997, no pet.); see also TEX. FAM. CODE ANN. ' 109.002 (West 2008) (appeals from suits

affecting parent-child relationship). However, we lack jurisdiction to review on direct appeal a

child-support enforcement contempt order.            Vernon v. Vernon, 225 S.W.3d 179, 179

(Tex.App.--El Paso 2005, no pet.). We therefore dismiss the appeal for want of jurisdiction.



                                              GUADALUPE RIVERA, Justice
November 7, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.